Electronically Filed
                                                       Supreme Court
                                                       SCWC-30278
                                                       14-SEP-2011
                                                       09:42 AM
                            NO. SCWC-30278


          IN THE SUPREME COURT OF THE STATE OF HAWAI#I



        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

      PETER KALANI BAILEY, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30278; CR. NO. 07-1-0386)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ.,
  and Circuit Judge Pollack, in place of McKenna, J., recused)

          Petitioner/Defendant-Appellant Peter Kalani Bailey’s

application for writ of certiorari filed on August 10, 2011, is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, September 14, 2011.

John M. Tonaki, Public             /s/ Mark E. Recktenwald
Defender, Jon N. Ikenaga,
Deputy Public Defender,            /s/ Paula A. Nakayama
on the application for
petitioner/defendant-              /s/ Simeon R. Acoba, Jr.
appellant.
                                   /s/ James E. Duffy, Jr.

                                   /s/ Richard W. Pollack